               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF WISCONSIN


WILLIAM WHITFORD, et al.,

             Plaintiffs,

      v.                                      Case No. 15-CV-421-JDP

BEVERLY R. GILL, et al.,

             Defendants.


   DEFENDANTS’ BRIEF IN SUPPORT OF AN AWARD OF COSTS


      The Wisconsin Election Commission defendants (WEC Defendants)

submit this brief in support of their bill of costs. (Dkt. 320.) As an initial matter,

the WEC Defendants are not seeking attorneys’ fees because this case does not

meet the standard for awarding fees to defendants.

      With respect to costs, however, the Court should award the WEC

Defendants the $19,308.56 in their bill of costs. The WEC Defendants agree

with the plaintiffs that an award of costs in this case is governed by 28 U.S.C.

§ 1919 because this case was dismissed for lack of jurisdiction. The WEC

Defendants seek costs for only for routine items that are typically included as

costs as a matter of course: transcripts (trial, hearing, and depositions) and

associated costs of obtaining copies of deposition exhibits. The Court should

award these as “just costs” under Section 1919 because they were reasonable
costs incurred during the four years this case has been pending. Further

supporting an award of costs, this case, for all practical purposes, is over and

will not continue in a different forum.

I.    The WEC Defendants are not seeking attorneys’ fees.

      The WEC Defendants are not seeking an award of attorneys’ fees. Under

42 U.S.C. § 1988, defendants are entitled to attorneys’ fees in civil rights

actions when a “plaintiff’s action was frivolous, unreasonable, or without

foundation.” Fox v. Vice, 563 U.S. 826, 833 (2011) (quoting Christiansburg

Garment Co. v. EEOC, 434 U.S. 412, 421 (1978)). This case does not meet that

standard.

II.   The Court should award the WEC Defendants their costs because
      they are “just costs.”

      The WEC Defendants agree with the plaintiffs that an award of costs is

governed by 28 U.S.C. § 1919, which provides that a “court may order the

payment of just costs” when a case is dismissed for lack of jurisdiction. This

statute abrogates a rule federal courts applied in the nineteenth century that

a court could not award costs when a case was dismissed for lack of jurisdiction.

See Citizens for a Better Env’t v. Steel Co., 230 F.3d 923, 926–27 (7th Cir. 2000).

The Court should award the WEC Defendants their costs because they were

necessary and typical costs incurred in defending this case—trial transcripts,

hearing transcripts, deposition transcripts of the plaintiffs themselves and



                                          2
their expert witnesses, as well as copies of depositions the plaintiffs took of the

defendants’ experts and fact witnesses.1 These are routine costs of litigation,

and their reasonableness is shown by the fact that they are specifically listed

as proper costs under 28 U.S.C. § 2020.

      These costs are consistent with what federal courts have awarded under

28 U.S.C. § 1919. For example, in upholding an award of transcript costs, the

Tenth Circuit noted that “[t]he costs of taking and transcribing depositions

reasonably necessary for litigation are generally awarded to the prevailing

party under 28 U.S.C. § 1920.” Callicrate v. Farmland Indus., Inc., 139 F.3d

1336, 1340 (10th Cir. 1998). After finding the depositions were necessary for

the proper preparation of the case, the court found the costs to be just

because a

      dismissal for lack of jurisdiction should not alter the fact that the costs
      requested here relate to expenses that, when incurred, appeared
      reasonably necessary in order to adequately prepare defendants’ case
      for trial and to provide adequate grounds for the filing of pretrial and
      potentially dispositive motions.

Id. at 1341. Further, the court noted that the costs were appropriate because,

“at the time of their allowance,” there was “no ongoing state court litigation

between [the plaintiff] and [the defendant].” Id. at 1432. Given the lack of an

ongoing state court case, the defendant “could not recover any costs in the state


      1The WEC Defendants do not anticipate the plaintiffs will argue that any of
the depositions were somehow unnecessary for the defendants to litigate this case.
The WEC Defendants will address any argument to the contrary in their reply brief.

                                          3
court suit—those covering preparations on the jurisdictional issue or those

dealing with the merits of the controversy.” Id.

      Similarly, the Southern District of New York allowed for costs of a

deposition transcript. Oster v. Rubinstein, 142 F. Supp. 620, 621

(S.D.N.Y. 1956). As the court noted, the defendant “would have been remiss

had he neglected to take the deposition,” and “[t]hat the action was

subsequently dismissed for lack of jurisdiction should not deprive a defendant

of costs necessarily incurred in the preparation for trial.” Id.

      The Court should follow that reasoning here. While this case was

ultimately dismissed for lack of jurisdiction, significant costs were incurred

along the way, including taking depositions and obtaining transcripts to

prepare for both the May 2016 trial and the scheduled post-remand trial. These

costs were “reasonably necessary in order to adequately prepare defendants’

case for trial,” Callicrate, 139 F.3d at 1341, and the defendants “would have

been remiss,” Oster, 142 F. Supp. at 621, in not taking depositions and

obtaining transcripts. Even under the case-by-case analysis desired by the

plaintiffs, it is not unjust to award the WEC Defendants under $20,000 in costs

after this significant litigation, including a trial, over a four-year period. This

Court should award these necessary costs incurred to defend this case.

      The plaintiffs’ argument against costs is based on the notion that

partisan gerrymandering claims were viable claims until the Supreme Court


                                        4
recently reversed course. However, whether the costs are just here should turn

on whether they were reasonably necessary under the circumstances and not

on the merits of plaintiffs’ claims. In any event, while the Court had refused to

hold these claims nonjusticiable, it also had never held that there was a viable

claim for partisan gerrymandering. As another district court in this Circuit

said, following the decisions in Vieth v. Jubelirer, 541 U.S. 267 (2004) and

League of United Latin American Citizens v. Perry, 548 U.S. 399 (2006),

“political gerrymandering claims are justiciable in principle, but also currently

unsolvable.” Radogno v. Illinois State Bd. of Elections, No. 1:11-CV-04884,

2011 WL 5025251, at *6 (N.D. Ill. Oct. 21, 2011) (emphasis in original). At the

time this case was filed, the plaintiffs could have lost in two ways: (1) via a

decision like Vieth or LULAC that rejected the legal standard proposed but

held open the possibility of a standard emerging in the future or (2) by a

determination that partisan gerrymandering claims are nonjusticiable. Given

that no redistricting plan had ever been struck down as a partisan

gerrymander—and affirmed on appeal—the plaintiffs knew that a successful

challenge would be difficult to achieve.

      The plaintiffs do not offer a persuasive explanation why defendants, who

would be entitled to costs if the plaintiffs lost via a Vieth-like decision, should

be denied costs because the Supreme Court held all partisan gerrymandering

claims nonjusticiable. The WEC Defendants achieved the same result—


                                        5
dismissal of the case with no future challenges to the redistricting plan—yet

would be denied costs because the Supreme Court did not allow these types of

claims to continue in the future. Simply put, the “dismissal for lack of

jurisdiction should not alter the fact that the costs requested here relate to

expenses that, when incurred, appeared reasonably necessary in order to

adequately prepare defendants’ case.” Callicrate, 139 F.3d at 1341.

      The plaintiffs’ position would only make sense if the plaintiffs were to

carry on this litigation in a new forum. The Callicrate court, which awarded

costs to a defendant in a dismissed diversity jurisdiction suit who was not

added to the subsequent state court action, denied costs to defendants who

were parties to the state court case because they could recover costs when that

case was ultimately resolved. 139 F.3d at 1342–43. While the plaintiffs claim

they could, hypothetically, file a case in state court, the plaintiffs have not

started a state court action, nor is there any indication that they actually

would. The WEC Defendants’ victory on jurisdictional issues did not “merely

prolong[] litigation,” such that “the dispute will continue later, or elsewhere,

and it remains to be seen who will prevail.” Citizens for a Better Env’t, 230 F.3d

at 929–30. Instead, this is the end of the litigation. The defendants prevailed

because the plaintiffs’ claim was dismissed. As a result, this Court should

award the WEC Defendants their costs.




                                        6
                              CONCLUSION

      For the foregoing reasons, the Court should award the WEC Defendants

their costs.

Dated this 15th day of July, 2019.

                                     Respectfully submitted,

                                     JOSHUA L. KAUL
                                     Attorney General of Wisconsin

                                     s/ Brian P. Keenan
                                     BRIAN P. KEENAN
                                     Assistant Attorney General
                                     State Bar #1056525

                                     CLAYTON P. KAWSKI
                                     Assistant Attorney General
                                     State Bar #1066228

                                     KARLA KECKHAVER
                                     Assistant Attorney General
                                     State Bar #1028242

                                     Attorneys for Defendants

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-0020 (AAG Keenan)
(608) 264-6365 (AAG Keckhaver)
(608) 266-8549 (AAG Kawski)
(608) 267-2223 (fax)
keenanbp@doj.state.wi.us
keckhaverkz@doj.state.wi.us
kawskicp@doj.state.wi.us




                                       7
